Citation Nr: 1724486	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for prostate cancer, to include the propriety of the reduction from 100 percent disabling to 60 percent disabling.   

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Whether there was clear and unmistakable error (CUE) in the November 1985 rating decision to terminate entitlement to total disability based on individual unemployability (TDIU), effective March 31, 1985.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to April 1969, including service in the Republic of Vietnam; his decorations include the Purple Heart Medal.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2013 and May 2016 rating decisions by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in February 2016, when, in part, the Board remanded the matter of whether there was CUE in the November 1985 rating decision to terminate entitlement to TDIU, effective March 31, 1985, for the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was provided to the Veteran in July 2016, and in August 2016, the Veteran perfected his appeal, and the claim therefore remains before the Board.

In July 2016 correspondence, the Veteran raised the matter of entitlement to TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such is not a separate claim, but a part of the claim on appeal.    

The issues of an increased rating for prostate cancer and SMC at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The correct facts were before the RO in the November 1985 rating decision as it pertains to the discontinuation of TDIU, and any error made in reaching that determination was not outcome determinative.  
CONCLUSION OF LAW

The criteria for the continuation of TDIU, effective March 31, 1985, on the basis of clear and unmistakable error (CUE) in the November 1985 rating decision, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344, 3.500 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran did not initiate an appeal after being sent notice of the November 1985 rating decision, and no pertinent evidence was received during the appeal period.  Therefore, the November 1985 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b).  

Once a decision becomes final, the only way that such a decision can be revised is if it contains CUE.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered the fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  

The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313-14.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Revision of a final Board or regional office decision is an extraordinary event.  King, 26 Vet. App. at 442.  

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Historically, a February 1970 rating decision granted TDIU.  The basis for the grant of TDIU is unclear, although the decision noted the Veteran's report of being unemployed since his separation from service.  A November 1985 rating decision, in part, discontinued TDIU, effective March 31, 1985.  The Veteran and his attorney contend that the RO committed CUE by failing to comply with 38 C.F.R. §§ 3.343, 3.344.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that in January 1979, the Veteran submitted a VA Form 21-4140 (Employment Questionnaire), denying employment in the past 12 months.  In October 1984, a payroll clerk for the Community College of Allegheny County submitted a VA Form 50-9096 (Employee Wage Data Sheet), showing the Veteran had been employed there since 1980 as a tutor and assistant professor and earned substantial (i.e., not marginal) income.  

In February 1985, the RO mailed a VA Form 21-4140 to the Veteran requesting updated employment information; the Veteran failed to respond.  

The Board finds that the appeal for CUE in the November 1985 rating decision discontinuing entitlement to TDIU, effective March, 31, 1985, must be denied because the correct facts, as they were known at that time, were before the RO and the statutory or regulatory provisions extant at the time were correctly applied.  

To the extent the Veteran and his attorney contend that the RO committed CUE by failing to comply with 38 C.F.R. §§ 3.343 and 3.344, the Board finds that such argument has no legal merit.  Under 38 C.F.R. § 3.343(a), it states that "[t]otal disability ratings, when warranted by the severity of the condition and granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition."  (1985).  38 C.F.R. § 3.343(c)(1) states, "In reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence."  (1985).  

Alternatively, under 38 C.F.R. § 3.343(c), it is instructed that 38 C.F.R. § 3.105(e) is applicable.  Under 38 C.F.R. § 3.105(e), where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payment currently being made, the Veteran is to be notified of the action taken and furnished detailed reasons therefor, and given 60 days for the presentation of additional evidence prior to the reduction.  38 C.F.R. § 3.105(e) (1985).  

In addition, under 38 C.F.R. § 3.344, it is required that reductions be based on examinations as complete and full as those on which payments were authorized or continued, and that if there is any doubt, the rating in effect should be continued.  38 C.F.R. § 3.344 (1985).  

In this case, the Board finds that 38 C.F.R. §§ 3.343 and 3.344 are not applicable to the Veteran's claim.  First, the November 1985 rating decision discontinued the Veteran's TDIU on the basis of 38 C.F.R. § 3.105.  Under 38 C.F.R. § 3.105, it states that "[t]he provisions of this paragraph apply except where an award was based on an act of commission or omission by the payee..."  38 C.F.R. § 3.105 (1985) (emphasis added).  As stated in the November 1985 rating decision, and reflected in the evidence of record at the time of the decision, the Veteran failed to respond to the February 1985 VA Form 21-4140 requesting updated employment information.  Such information was critical as the RO had received a VA Form 50-9096 in October 1984 showing the Veteran had been employed and earning substantial income since 1980.  Such omission by the Veteran warranted discontinuation of his TDIU as mandated by 38 C.F.R. § 3.105.  Therefore, contrary to the contentions of the Veteran and his attorney, there was no basis for an examination (as reflected under 38 C.F.R. § 3.343(a) and 38 C.F.R. § 3.344), or for the procedural protections and requirements provided by 38 C.F.R. § 3.105(e) and § 3.343(c)).  Accordingly, because the correct facts were before the adjudicator and any errors, if made, cannot sustain a CUE finding, the Board must deny the appeal for CUE in the November 1985 rating decision that discontinued TDIU effective March 31, 1985.  


ORDER

The discontinuation of TDIU, effective March 31, 1985, in the November 1985 rating decision, was proper and not based on clear and unmistakable error.
REMAND

In a May 2016 rating decision, the RO reduced the rating for the Veteran's service-connected prostate cancer to 60 percent, effective August 1, 2016, and reduced the Veteran's level of SMC (from the housebound rate), effective August 1, 2016.  In July 2016, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the May 2016 rating decision.  The RO has not yet issued the Veteran a SOC, and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As noted above, in July 2016 correspondence, the Veteran raised entitlement to TDIU.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to TDIU is before the Board.  

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC addressing the claims for an increased rating for prostate cancer (to include the propriety of the reduction from 100 to 60 percent), and SMC at the housebound rate.  
2. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and appropriate notice for a claim for entitlement to TDIU.  
3. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.  
4. Invite the Veteran to submit statements from himself as well as other individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  
5. After completing the above and associating any outstanding treatment records with the claims file, schedule the Veteran for an appropriate VA examination(s) to assess the manifestations and severity of his service-connected disabilities.  All appropriate tests should be conducted.  
6. Then readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted, issue the Veteran and his attorney a Supplemental Statement of the Case (and a SOC addressing the claims of an increased rating for prostate cancer (to include the propriety of the reduction from 100 to 60 percent), and SMC at the housebound rate), and provide the Veteran and his attorney an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


